 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     GERALYN A. GULSETH, CA 160872
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8923
 6          Facsimile: (415) 977-8915
            E-Mail: Geralyn.Gulseth@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     JAMES BRIDGES,                                 )   CIVIL NO. 1: 19-564 SKO
14                                                  )
          Plaintiff,                                )   STIPULATION TO VOLUNTARY
15                                                  )   REMAND PURSUANT TO SENTENCE
          v.
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                   )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,               )
17                                                  )
          Defendant.                                )
18                                                  )
                                                    )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,

22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) and direct him or her to further develop the record and re-
27   evaluate whether Plaintiff met or medically equaled a Listed Impairment. The ALJ will conduct
28   additional analysis and proceedings necessary to issue a new decision.

                                   STIPULATION TO REMAND & ORDER
 1          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 2   Social Security Act, 42 U.S.C. 405(g).
 3
 4
            Respectfully submitted this 13th day of February 2020.
 5
 6
 7                                               /s/ *Jonathan Pena
                                                 JONATHAN PENA
 8                                               Attorney for Plaintiff
                                                 *Authorized by email on 2/13/2020
 9
                                                 McGREGOR W. SCOTT
10                                               United States Attorney
                                                 DEBORAH LEE STACHEL
11                                               Regional Chief Counsel, Region IX
12                                               Social Security Administration

13                                        By:    /s/Geralyn Gulseth
                                                 GERALYN GULSETH
14                                               Special Assistant United States Attorney
15
                                                 Attorneys for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   STIPULATION TO REMAND & ORDER
                                                  ORDER
 1
 2            Based upon the parties’ above “Stipulation to Voluntary Remand Pursuant to Sentence

 3   Four of 42 U.S.C. § 405(g) and to Entry of Judgment,” (Doc. 19), and for good cause shown,
 4
              IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the
 5
     Commissioner of Social Security for further proceedings consistent with the terms of the
 6
 7   stipulation.

 8            The Clerk is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff James
 9   Bridges and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
10
     administratively close the file.
11
12
13   IT IS SO ORDERED.

14
     Dated:     February 14, 2020                               /s/   Sheila K. Oberto              .
15                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        STIPULATION TO REMAND & ORDER
